Citation Nr: 0520972	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  96-31 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right knee, to include consideration of 
service connection as secondary to a service-connected 
disability of the left knee. 

2.  Entitlement to an increased evaluation for a disability 
of the left knee, rated 20 percent prior to July 1, 1997, and 
30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In October 1998, the Board remanded this case to the 
RO for further development.  The case was recently returned 
to the Board for appellate consideration after the RO 
adjudicated other issues, not all related to the present 
appeal. 

Pursuant to the Board remand, the RO in June 2001 adjudicated 
the issue of whether there was clear and unmistakable error 
in a July 1947 rating decision that denied service connection 
for a disability of the right knee.  The RO issued notice to 
the veteran and his representative in June 2001 and the 
decision was not appealed.  The Board has phrased the issues 
to reflect the development of the claim for service 
connection for a disability of the right knee that was 
directed pursuant to the October 1998 remand and subsequent 
adjudication of the claim for increase for the left knee 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Regarding the duty to notify and assist, the representative 
argues that the RO did not send the required notices to the 
veteran's correct mailing address, thereby raising the issue 
of administrative regularity in relevant RO mailings.  In 
essence, the representative argues the correct street address 
was [redacted] instead of [redacted] where the 
RO sent a supplemental statement of the case in March 2005 
and where apparently the medical center sent notice of a 
January 2005 medical examination.  The RO sent a duty to 
assist letter to this address in July 2004 to advise the 
veteran of the Veterans Claims Assistance Act of 2000 (VCAA).  
The veteran did not respond to the correspondence, and he did 
not appear for the examination of the left knee.  There is no 
argument that the city or zip code was incorrect.  The U.S. 
Postal Service information available through its Internet 
site showed both [redacted] and [redacted] [redacted] are valid 
addresses.  The Board may rely on information available to 
the public regarding facts not reasonably in dispute.  See, 
e.g., Crain v. Principi, 17 Vet. App. 182, 185 (2003).  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).  Based on the 
presumption of regularity afforded government actions, it is 
presumed that the RO properly mails correspondence.  However, 
the presumption may be rebutted by clear evidence to the 
contrary.  The presumption attaches absent clear evidence to 
the contrary. Warfield v. Gober, 10 Vet. App. 483, 486 
(1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  However if the 
appellant submits clear evidence to the effect that VA's 
'regular' practices are not followed or are not regular, the 
Secretary is no longer entitled to the benefit of the 
presumption.  Then the burden shifts to the Secretary to show 
that a document was properly mailed to the appellant.  
Warfield, 10 Vet. App. at 486 (emphasis added); see also 
Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991).  See also 
Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  

An assertion of nonreceipt by either the veteran or the 
veteran's representative standing alone, is not the type of 
clear evidence to the contrary which would be sufficient to 
rebut the presumption of regularity.  Warfield, 10 Vet. App. 
at 486.  Thus, the appellant should establish at a minimum 
that the VCAA notice, examination notice or an SSOC or 
another relevant correspondence addressed to the [redacted]
[redacted] address was not properly mailed correspondence.  The 
Board asked the RO for assistance and the RO information 
systems reportedly showed [redacted] as the veteran's 
mailing address since July 2004.  The Board must review the 
correctness of the address even though none of the mailings 
was returned to VA undelivered.  The databases were 
inconsistent and the conflicting mailing addresses in current 
data presents the clear evidence to rebut the presumption of 
administrative regularity.  Furthermore it is difficult to 
establish proper mailing where the recent mailing address in 
the VA data systems differs from the address the RO or the VA 
medical center relied on in its mailings since July 2004.

Although a veteran bears the burden of keeping VA apprised of 
his whereabouts and, where he does not, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him", the Board concludes that, given that there are 
multiple active addresses in VA data bases additional 
attempts should be made in this case to obtain the veteran's 
current address to insure that the VA meets its notice and 
duty to assist obligations.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  See also Crain, 17 Vet. App. at 185.

Accordingly, to ensure that VA has met its duty to assist the 
veteran, the case is REMANDED for the following development:

1.  The AMC should make attempts to 
obtain, if possible, the veteran's 
current address.  Such attempts should 
include determining whether compensation 
payments from VA are being sent to his 
current address or directly deposited in 
a bank account.  If the payments are 
being directly deposited, attempt to 
obtain the veteran's home address from 
the bank, if possible.  Follow any other 
VA procedures usually followed to locate 
a veteran or to ascertain a veteran's 
current address.  

2(a).  If the veteran is found at a 
different address from those to which 
letters were sent notifying him of the VA 
examination in January 2005 and of the 
VCAA in July 2004, and the supplemental 
statement of the case was sent in March 
2005, make arrangements to provide him 
with appropriate current VA examinations 
based on his appealed claims, with notice 
of the VCAA and its provisions, and with 
an opportunity to submit additional 
evidence in support of his claims. In 
addition, conduct any other development 
of the evidence needed, and readjudicate 
his appealed claims.  If the benefits 
sought on appeal remain denied, provide 
him with a supplemental statement of the 
case, and allow him an appropriate 
opportunity to respond.  Then send the 
case back to the Board.  (Ignore 2(b) 
below.)  

OR

2(b). If the veteran is not found, 
provide documentary evidence in the 
claims file depicting the procedures 
followed in attempting to contact him, 
and send the case back to the Board for 
review on appeal.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




